United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2416
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa.
Juan Jose Stevens,                        *
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: February 12, 2008
                                 Filed: June 24, 2008
                                  ___________

Before WOLLMAN, JOHN R. GIBSON, and SHEPHERD, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

       Juan Jose Stevens entered a conditional guilty plea to one count of conspiracy
to distribute five or more kilograms of cocaine within one thousand feet of a school,
in violation of 21 U.S.C. §§ 841(a)(1), 846, and 860, and one count of conspiracy to
commit money laundering in violation of 18 U.S.C. § 1956(a)(1)(A)(i), (B)(i).
Stevens’s plea reserved his right to appeal the district court’s1 denial of his motion to
suppress. He appeals, arguing that the warrant to search his residence lacked probable



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
cause and violated the standard set forth in Franks v. Delaware, 438 U.S. 154 (1978).
We affirm.

                                    I. Background

        The affidavit used to obtain the search warrant on Stevens’s residence contained
the following information. On October 8, 2006, Stevens’s adult daughter reported to
police that she had seen Stevens sell a bag of cocaine to an unknown man in front of
their residence the day before. Stevens and his daughter lived in separate apartments
in the same building. Stevens’s daughter identified herself and gave an in-person
statement to the affiant officer that Stevens admitted to her that he sold cocaine to the
man and that Stevens had then shown her a safe inside his apartment that contained
fifty to one hundred bags of cocaine. The daughter’s half-brother, who was unrelated
to Stevens, also identified himself and gave an in-person statement to the affiant
officer, reporting that he had overheard Stevens admit to selling the cocaine but that
he had not seen the transaction. After taking the informants’ statements, the affiant
officer conducted a criminal history check on Stevens and stated in the affidavit that

      STEVENS CRIMAL [sic] HISTORY SHOWED A VERY LENGTHY
      ARREST RECORD THAT INCLUDED SEVEN NARCOTIC
      RELATED ARRESTS, FIVE ASSAULTS, FOUR OWI’S, THREE
      IWOA ARRESTS, TWO PROBATION VIOLATIONS, TWO
      BURGLARIES, ONE ROBERRY [sic] AND POSSESSION OF A
      SHOTGUN AS A FELON. HE HAS ALSO SERVED PRISON TIME
      IN BOTH TEXAS AND IOWA FOR THESE OFFENSES.

The affiant officer also checked motor vehicle records and confirmed that two vehicles
were registered to Stevens at the address his daughter had given. He did not explicitly
indicate in the affidavit why he thought the informants’ statements were reliable, but
he attached the daughter’s signed statement for submission with the affidavit.



                                          -2-
       The search of Stevens’s residence pursuant to the resulting warrant yielded
more than four thousand grams of cocaine, most of which was located in a safe,
$13,469.00 in cash, and three vehicles that Stevens admitted were the proceeds of
drug trafficking and money laundering.

       In its response to Stevens’s motion to suppress, the government acknowledged
that the affidavit used to obtain the search warrant contained inaccurate information
regarding Stevens’s criminal history. These inaccuracies consisted of an
overstatement of the number of Stevens’s arrests for narcotics-related offenses,
assaults, and OWIs. The affidavit also incorrectly stated that Stevens had possessed
a shotgun as a felon and that he had served prison time both in Texas and in Iowa
when in fact he had not served time in Iowa. The magistrate judge2 to whom the case
was referred held a Franks hearing and concluded that the inaccurate information was
negligently included in the warrant affidavit and that the warrant was supported by
probable cause independently of the inaccurate information.

                                     II. Analysis

       The district court adopted the magistrate judge’s report and recommendation
that Stevens’s motion to suppress be denied. We review the district court’s factual
findings in support of its denial of a motion to suppress for clear error and its legal
determination of probable cause de novo. United States v. McAtee, 481 F.3d 1099,
1102 (8th Cir. 2007).

       Stevens argues that because it lacked explicit information regarding the
reliability of the informants and because it included false information about his


      2
        The Honorable John A. Jarvey, then Chief Magistrate Judge for the United
States District Court for the Northern District of Iowa, now United States District
Judge for the Southern District of Iowa.

                                         -3-
criminal history, the affidavit failed to establish probable cause for the issuance of the
warrant, with the result that the evidence seized pursuant thereto must be suppressed.

       A search warrant is valid under the Fourth Amendment if it is supported by
probable cause. United States v. Gabrio, 295 F.3d 880, 882 (8th Cir. 2002). Probable
cause exists when a “practical, common-sense” inquiry that considers the totality of
the circumstances set forth in the information before the issuing judge yields a “fair
probability that contraband or evidence of a crime will be found in a particular place.”
Illinois v. Gates, 462 U.S. 213, 238 (1983); see McAtee, 481 F.3d at 1102. Although
“an informant’s veracity, reliability and basis of knowledge are all highly relevant”
in determining whether probable cause exists when an affidavit is based on hearsay
information, they are not “entirely separate and independent requirements to be rigidly
exacted in every case.” Gates, 462 U.S. at 230 (internal quotations omitted); see
McAtee, 481 F.3d at 1102. An issuing judge’s “determination of probable cause
should be paid great deference by reviewing courts” and should be upheld if the judge
had a “substantial basis for . . . conclud[ing] that a search would uncover evidence of
wrongdoing.” Gates, 462 U.S. at 236 (alteration in original) (internal quotations
omitted).

       A search warrant is void and the resulting evidence must be suppressed,
however, if the defendant proves by a preponderance of the evidence that the affiant
knowingly and intentionally, or with reckless disregard for the truth, included a false
statement in the warrant affidavit and the affidavit does not establish probable cause
without the false statement. Franks, 438 U.S. at 155-56; see also United States v.
Leon, 468 U.S. 897, 923 (1984). An affiant knowingly and intentionally or recklessly
includes a false statement if he “in fact entertain[s] serious doubts as to the truth of the
affidavit or ha[s] obvious reasons to doubt the accuracy of the information contained
therein.” United States v. Clapp, 46 F.3d 795, 801 (8th Cir. 1995) (adopting the First
Amendment libel standard for Franks inquiries). Inaccurate statements that result



                                            -4-
from negligence or innocent mistake are insufficient to trigger relief under Franks.
438 U.S. at 171.

       We conclude that probable cause existed to issue the warrant to search
Stevens’s residence and that the district court did not clearly err in finding that the
affiant officer did not knowingly or recklessly include a false statement in the
affidavit. Furthermore, we conclude that the affidavit establishes probable cause
without the erroneous information about Stevens’s criminal history.

       The hearsay information included in the affidavit provided sufficient indicia of
reliability to support a finding of probable cause. Stevens’s daughter and her half-
brother identified themselves and voluntarily provided in-person statements to the
affiant officer. See United States v. Solomon, 432 F.3d 824, 827-28 (8th Cir. 2005)
(citing Florida v. J.L., 529 U.S. 266, 270 (2000) (“a known informant . . . can be held
responsible if her allegations turn out to be fabricated”) and Gabrio, 295 F.3d at 883
(in-person statements allow affiant to assess informant’s veracity)); see also McAtee,
481 F.3d at 1103 (known informant more reliable than anonymous or confidential
informant); United States v. Robertson, 39 F.3d 891, 893 (8th Cir. 1994) (in-person
statements allow affiant to assess informant’s veracity). The daughter’s statement
details a first-person, eyewitness account of recent criminal activity and contraband
at Stevens’s home. See McAtee, 481 F.3d at 1103; Solomon, 432 F.3d at 827; Gabrio,
295 F.3d at 883; Robertson, 39 F.3d at 893 (quoting Gates, 462 U.S. at 234 (“[E]ven
if we entertain some doubt as to an informant’s motives, his explicit and detailed
description of alleged wrongdoing, along with a statement that the event was observed
firsthand, entitles his tip to greater weight than might otherwise be the case.”)). The
issuing judge could conclude that the daughter had a strong basis of knowledge that
cocaine would be found in Stevens’s home because he had shown her that it was there.
See Solomon, 432 F.3d at 827 (citing United States v. Jackson, 898 F.2d 79, 80 (8th
Cir. 1990) (first-person account indicates a strong basis of knowledge)).



                                         -5-
       In addition to the above-described indicia of the informants’ veracity,
reliability, and strong basis of knowledge, the information they provided was
sufficiently corroborated to support a finding of probable cause. The corroboration
of even innocent, minor details can support a finding of probable cause. Solomon,
432 F.3d at 828 (discussing United States v. Murphy, 69 F.3d 237, 240 (8th Cir. 1995)
(affiant confirmed facts of suspect’s address and parole release)); United States v.
Ketzeback, 358 F.3d 987, 991-92 (8th Cir. 2004) (corroboration of publicly available
information established informant’s familiarity with suspect and knowledge of
activities); Robertson, 39 F.3d at 894 (utility account of the residence described by
informant was in suspect’s name). The affiant officer confirmed that two vehicles
were registered to Stevens at the residence identified by his daughter. The affiant
officer also checked Stevens’s criminal history and discovered that the criminal
activity and contraband alleged by Stevens’s daughter were similar to the narcotics-
related charges for which Stevens had been arrested several times. See Ketzeback,
358 F.3d at 992; see also Solomon, 432 F.3d at 828 n.2 (citing Gabrio, 295 F.3d at
883).

        With respect to the Franks challenge, we agree with the district court’s
conclusion that the affiant officer was at most negligent in including the inaccurate
information regarding Stevens’s criminal history in the affidavit. The affiant officer
testified at the Franks hearing about the process he followed in preparing the affidavit,
enabling the magistrate judge to assess his credibility. See United States v. Young
Buffalo, 591 F.2d 506, 511 (9th Cir. 1979). The magistrate judge found that the
affiant officer had “hastily gathered” the information from multiple sources late at
night. See id. (the synthesis of information from multiple sources may account for
errors). We note that the information on Stevens’s criminal history came from two
states and the Federal Bureau of Investigation and that its complexity understandably
resulted in the inaccuracies described above. Notwithstanding those inaccuracies, the
affidavit accurately related that Stevens had a lengthy criminal history that included



                                          -6-
several narcotics-related arrests. Accordingly, even when shorn of the inaccurate
information, the affidavit established probable cause for the issuance of the warrant.

      The judgment is affirmed.
                      ______________________________




                                         -7-